      Case 4:20-cr-00010-RSB-CLR Document 49 Filed 11/16/20 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION

UNITED STATES OF AMERICA                    )
                                            )   CASE NO. 4:20-CR-10
              v.                            )
                                            )
KELVIN TYRONE WILLIAMS                      )

                                       ORDER

      Pending before the Court is the United States’ Motion for Reciprocal Discovery

(“Motion”) (Dkt. No. 45).

      The Federal Rules of Criminal Procedure impose upon a criminal defendant

certain disclosure obligations. See, e.g., Fed. R. Crim. P. 12.1, 12.2, 12.3, 16(b), and

26.2. In its Motion, the United States represents that it has complied with its

discovery obligations and has provided liberal discovery in this case.

      Defendant did not respond to the United States’ Motion. “Failure to respond

within the applicable time period shall indicate that there is no opposition to a

motion.” S.D. Ga. L.R. 7.5; see also S.D. Ga. L.Cr.R. 1.1. Recognizing that “both

parties in a criminal case are entitled to a fair trial, and the Court will not permit

defendant to gain a tactical advantage over the prosecution by shirking its reciprocal

discovery obligations,” the United States’ Motion is hereby GRANTED. United

States v. Eichholz, No. CR409-166, 2009 WL 3754201, at *2 (S.D. Ga. Nov. 9, 2009).

      Accordingly, Defendant shall, within 14 days of this Order, produce the

following items to the United States or certify in writing to the United States that no

such responsive items exist: (i) items subject to disclosure as listed in Federal Rule of



                                           1
      Case 4:20-cr-00010-RSB-CLR Document 49 Filed 11/16/20 Page 2 of 2



Criminal Procedure 16(b), including documents and objects, reports of examination

and tests, and expert witnesses; (ii) notice of an alibi defense in compliance with

Federal Rule of Criminal Procedure 12.1 that states each specific place where the

defendant claims to have been at the time of the alleged offenses, 1 and the name,

address, and telephone number of each alibi witness on whom the defendant intends

to rely; (iii) written notice of an insanity defense and expert evidence of a mental

condition, in compliance with Federal Rule of Criminal Procedure 12.2; (iv) written

notice of any actual or believed exercise of public authority on behalf of a law

enforcement agency or federal intelligence agency at the time of the offense, in

compliance with Federal Rule of Criminal Procedure 12.3; (v) any defense witness’s

statement in Defendant’s possession, other than his own statement, that relates to

the subject matter about which said witness will testify at trial. Defendant is also

instructed to promptly disclose any discoverable material in which it becomes aware

as part of its continuing disclosure duty.

      SO ORDERED this WK day of November, 2020.



                                        _________________________________________
                                        __________
                                                _ ________________
                                                                _____
                                        CHRISTOPHER
                                        CH
                                         HRI
                                           R STTO
                                                OPPHER L. RAY
                                        UNITED STATEST S MAGISTRATE
                                                 STATE    MAGISTRA      JUDGE
                                        SOUTHERN DISTRICT OF GEORGIA




1The United States’ Motion specified the time, date, and locations of the charged
offenses. Dkt. No. 24 at 2.
                                             2
